Exhibit 10.32
AMENDMENT AND WAIVER AGREEMENT
     This Amendment and Waiver Agreement (“Agreement”) is made as of the 6th day
of March, 2009 by and among Allion Healthcare, Inc. (“Allion”), Biomed
Healthcare, Inc., Access Therapeutics, Inc., Atlas Respiratory Services, Inc.,
Biomed California, Inc. (“BioMed CA”), Biomed Florida, Inc., Biomed Kansas,
Inc., Biomed PA, Inc., Biomed Pharmaceuticals, Inc., Biomed Texas, Inc., Access
Healthcare Services, LLC, Moms Pharmacy of Brooklyn, Inc., Moms Pharmacy, Inc.,
Moms Pharmacy, Inc., Mail Order Meds of Florida, LLC, Oris Health, Inc., North
American Home Health Supply, Inc., Medicine Made Easy and Specialty Pharmacies,
Inc. (together with Allion and Biomed CA, collectively, the “Borrowers” and each
individually referred to as a “Borrower”), the financial institutions listed as
lenders on the signature pages hereto (collectively, the “Lenders”), and CIT
Healthcare LLC, as administrative agent (“Agent”).
Background
     A. Borrowers, Agent and Lenders are parties to that certain Credit and
Guaranty Agreement dated as of April 4, 2008 (as amended, modified, restated and
supplemented from time to time, including by that certain letter agreement
executed by Borrowers, Agent and Lenders dated June 25, 2008, the “Credit
Agreement”) pursuant to which Borrowers established certain financing
arrangements with Lenders. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Credit Agreement.
     B. Borrowers acknowledge that Borrowers failed to promptly notify Agent of
the Application Denial (as defined below) pursuant to Section 6.03 of the Credit
Agreement and (ii) that the Application Denial may have resulted in certain
misrepresentations being made with respect to those representations contained in
Sections 5.07(b), 5.16, 5.26, 5.28 and 5.29(ii) as they may be impacted by the
denial by the Department of Health Care Services of the State of California
(“DHCS”) of the change of ownership application submitted by BioMed CA with
respect to a pharmacy acquired by BioMed in July, 2007 (the “Application
Denial”) corresponding to the change of ownership filed by Allion and BioMed CA
as the case may be on July 18, 2007 and April 29, 2008 respectively.
     C. Borrowers have requested and Agent and Lenders have agreed to waive the
consequences of such failures and possible misrepresentations relating to the
Application Denial and amend certain terms and conditions of the Credit
Agreement pursuant to the terms and conditions of this Agreement.
     NOW, THEREFORE, with the foregoing Background incorporated by reference and
made a part hereof and intending to be legally bound, the parties agree as
follows:
     1. Waivers. Upon the effectiveness of this Agreement, Agent and Lenders
hereby waive (a) Borrowers’ failure to notify Agent of the Application Denial
under Section 6.03 of the Credit Agreement and (b) any misrepresentations under
Sections 5.07(b), 5.16, 5.26, 5.28 and 5.29(ii) of the Credit Agreement solely
with respect to any matters relating to and impacted by the Application Denial;
provided, however, the waiver in this clause (b) shall not apply to any
representation regarding any event, circumstance or condition which now or in
the future could reasonably be expected to have a Material Adverse Effect. Such
waiver shall in no way constitute a waiver of any other failure to comply with
any provision of the Credit Agreement which may have

 



--------------------------------------------------------------------------------



 



occurred but which is not specifically referenced in this Agreement, nor shall
it obligate Agent or any Lender to provide any waiver of, or other accommodation
with respect to, any other such failure (whether similar or dissimilar,
including, without limitation, (i) a failure to comply with Section 6.03 and/or
Section 9.01(d) of the Credit Agreement, (ii) any Events of Default resulting
from a final non-appealable judgment from a court of competent jurisdiction
upholding and/or affirming (or failing to overturn or reverse in full) the
Application Denial and/or (iii) any other actions taken by or on behalf of any
Governmental Authority, including, without limitation, DHCS or any intermediary
against the Borrowers, or any of them, including, without limitation, any action
or request seeking repayment, disgorgement or recoupment of any amounts paid by
or on behalf of DHCS or any intermediary or imposing any fines or penalties as a
result of, or in connection with, the Application Denial).
     2. Default. Upon the effectiveness of this Agreement, the following shall
constitute an Event of Default under the Credit Agreement: any request or demand
for repayment, recoupment or disgorgement in an amount in excess of $2,000,000
relating to, or in connection with, the Application Denial is paid, made,
requested or assessed against any Loan Party; provided, that, such request,
demand or assessment is based on a final non-appealable judgment, determination
or finding from a court or other Governmental Authority (including, without
limitation, DHCS or any intermediary).
     3. Representations and Warranties. Each Borrower represents and warrants to
Agent and each Lender that:
          (a) Assuming the effectiveness of this Agreement, all warranties and
representations made to Lender under the Credit Agreement and the Loan Documents
are true and correct as to the date hereof.
          (b) Except for the enrollment in MediCal for BioMed CA and the related
matter regarding a change of ownership in connection with the Target Merger that
has been consolidated with it (“BioMed MediCal Matter”), each Borrower that
seeks reimbursement under Medicare or Medicaid is currently enrolled and
participates in the Medicare and state Medicaid programs of the jurisdictions in
which such Borrower operates.
          (c) No penalty, sanction, fine or restriction has been currently
assessed or imposed upon any Borrower, nor has any claim for repayment,
disgorgement or recoupment of amounts paid to or on behalf of BioMed CA or any
other Borrower been asserted or threatened, in connection with or related to the
BioMed MediCal Matter or any other matter, in each case which could reasonably
be expected to have a Material Adverse Effect.
          (d) Neither the BioMed MediCal Matter, nor any fine, sanction or
penalty that may be hereafter imposed (should BioMed CA be unsuccessful in its
appeal of the Application Denial) if paid or successfully appealed, has
negatively affected or impaired, or would reasonably be likely to negatively
affect or impair: (i) any Permit for any of BioMed CA’s pharmacies or the Permit
of any other pharmacy, supplier or provider owned, managed or operated by any of
the Borrowers or its Affiliates or (ii) the right or ability of BioMed CA or any
other pharmacy, supplier or provider owned, managed or operated by any of the
Borrowers or its Affiliates to participate in Medicare, any state Medicaid
program or any other payor program in which such Borrower currently

2



--------------------------------------------------------------------------------



 



participates in or may, in the future participate in, or otherwise participated
in on the Closing Date, in either case, which could reasonably be expected to
have a Material Adverse Effect.
          (e) Except for the BioMed MediCal Matter, there is no pending or, to
Borrowers’ knowledge, threatened, action or proceeding challenging or contesting
any Permit or right of any of the Borrowers to participate in Medicare, any
state Medicaid program or any other payor program and Borrowers are not aware of
any facts or events that would give any governmental agency the right or
authority to contest or challenge any of the foregoing, in each case, which
could reasonably be expected to have a Material Adverse Effect.
          (f) The execution and delivery by each Borrower of this Agreement, and
all other documents, instruments, and agreements executed in connection with
this Agreement and the performance by it of the transactions herein
contemplated, (i) are and will be within its powers, (ii) have been authorized
by all necessary organizational action, and (iii) are not and will not be in
contravention of any order of any court or other agency of government, of law or
any other indenture, agreement or undertaking to which such Borrower is a party
or by which the property of such Borrower is bound, or be in conflict with,
result in a breach of, or constitute (with due notice and/or lapse of time) a
default under any such indenture, agreement or undertaking or result in the
imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower.
          (g) This Agreement, all other documents, instruments and agreements
executed in connection with this Agreement and any assignment, instrument,
document, or agreement executed and delivered in connection herewith, will be
valid, binding, and enforceable in accordance with its respective terms, except
as enforceability may be limited by applicable Debtor Relief Laws or by
equitable principles relating to enforceability.
          (h) Assuming the effectiveness of this Agreement, no Default or Event
of Default has occurred and is continuing under the Credit Agreement or any of
the other Loan Documents.
     4. Effectiveness Conditions. This Agreement shall be effective upon
satisfaction of the following conditions precedent (all documents to be in form
and substance satisfactory to Agent and Agent’s counsel in its sole and absolute
discretion):
          (a) Execution and delivery by Borrowers of this Agreement;
          (b) No Default or Event of Default after giving effect hereto shall
have occurred and be continuing under the Credit Documents;
          (c) All warranties and representations made to Lender under the Credit
Agreement, the Loan Documents and hereunder are true and correct as to the date
hereof; and
          (d) Payment by Borrowers of any and all costs, fees and expenses of
Agent (including, without limitation, reasonable attorneys’ fees) in connection
with this Agreement and the transaction contemplated hereby.
     5. Default. Without limiting the terms of the Credit Agreement and for
avoidance of doubt, it shall be an Event of Default under the Credit Agreement
if (a) any representation or

3



--------------------------------------------------------------------------------



 



warranty made by Borrowers, or any of them, in this Agreement shall be incorrect
or misleading in any material respect at any time made or deemed made or
(b) Borrowers, or any of them, fail to perform or observe any covenant or
agreement set forth in this Agreement.
     6. Confirmation of Indebtedness. Borrowers hereby acknowledge and confirm
that as of the close of business on March 5, 2009, Borrowers are indebted to
Agent and Lenders, without defense, setoff, claim or counterclaim under the Loan
Documents, in the aggregate principal amount of $51,946,346.74, comprised of (a)
$17,821,346.74 with respect to the Revolving Loans and (b) $34,125,000.00 with
respect to the Term Loan plus all fees, costs and expenses (including attorneys’
fees) incurred to date in connection with, and as payable under the Loan
Documents.
     7. Ratification of Credit Documents. Except as expressly set forth herein,
all of the terms and conditions of the Credit Agreement and Loan Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Credit Agreement shall mean the Credit Agreement
as modified by this Agreement.
     8. Collateral. Each Borrower hereby confirms and agrees that all security
interests and liens granted to Agent, for the benefit of Lenders, continue in
full force and effect and shall continue to secure the Obligations.
     9. Release. As further consideration for Agent’s and Lenders’ agreement to
grant the accommodations set forth herein, Borrowers hereby waive and release
and forever discharge Agent and each Lender and each of their respective
officers, directors, attorneys, agents and employees (collectively, “Released
Parties”) from any liability, damage, claim, loss or expense of any kind that
Borrowers, or any of them, may now or hereafter have against the Released
Parties, or any of them, arising out of or relating to the Obligations, this
Agreement, the Credit Agreement or the Loan Documents, but only to the extent of
any circumstance, action, cause or matter arising at any time on or prior to the
date that this Agreement is executed by all parties.
     10. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
     11. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY CREDIT DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

4



--------------------------------------------------------------------------------



 



     12. Signatories: Each individual signatory hereto represents and warrants
that he or she is duly authorized to execute this Agreement on behalf of his or
her principal and that he or she executes the Agreement in such capacity and not
as a party.
     13. Duplicate Originals: Two or more duplicate originals of this Agreement
may be signed by the parties, each of which shall be an original but all of
which together shall constitute one and the same instrument. This Agreement may
be executed in counterparts, all of which counterparts taken together shall
constitute one completed fully executed document. Signature by facsimile or PDF
shall bind the parties hereto.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first above written.

     
Borrowers:
  ALLION HEALTHCARE, INC.

 
  BIOMED HEALTHCARE, INC.

 
  ACCESS THERAPEUTICS, INC.

 
  ATLAS RESPIRATORY SERVICES, INC.

 
  BIOMED CALIFORNIA, INC.

 
  BIOMED FLORIDA, INC.
 
  BIOMED KANSAS, INC.
 
  BIOMED PA, INC.
 
  BIOMED PHARMACEUTICALS, INC.
 
  BIOMED TEXAS, INC.
 
  ACCESS HEALTHCARE SERVICES, LLC
 
  MOMS PHARMACY OF BROOKLYN, INC.
 
  MOMS PHARMACY, INC., a New York corporation
 
  MOMS PHARMACY, INC., a California corporation
 
  MAIL ORDER MEDS OF FLORIDA, LLC
 
  ORIS HEALTH, INC.
 
  NORTH AMERICAN HOME HEALTH SUPPLY, INC.
 
  MEDICINE MADE EASY
 
  SPECIALTY PHARMACIES, INC.

                  By:   /s/ Michael P. Moran         Name:   Michael P. Moran   
    Title:   President     

     
Agent:
  CIT HEALTHCARE LLC, as Agent


                  By:   /s/ John Cappellari        Name:   John Cappellari     
  Title:   Vice President     

     
Lenders:
  CIT HEALTHCARE LLC, as Lender


            By:   /s/ John Cappellari        Name:   John Cappellari       
Title:   Vice President     

     
 
  FIFTH THIRD BANK, as Lender


            By:   /s/ Jeffrey A. Thiemann        Name:   Jeffrey A. Thiemann   
    Title:   Vice President     

[SIGNATURE PAGE TO AMENDMENT AND WAIVER AGREEMENT]

S-1